Citation Nr: 0838840	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  05-25 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a low back disability, 
as secondary to service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1993 to November 
2000.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which denied the benefits sought on 
appeal.  In a July 2006 rating decision, the RO assigned 
staged ratings for the veteran's right knee disability.  
Specifically, a 20 percent rating was assigned for the period 
of January 14, 2004, through December 26, 2005, and a 30 
percent rating was assigned as of December 27, 2005.  In 
August 2006, the veteran expressed his satisfaction with the 
assignment of a 30 percent rating and specifically withdrew 
his appeal with respect to any request for an increased 
rating for a period other than from January 14, 2004, through 
December 26, 2005. 

The veteran appeared and gave testimony before the 
undersigned Acting Veterans Law Judge in September 2006.  A 
copy of the transcript is of record.  In August 2007, the 
Board granted a 30 percent disability rating for the 
veteran's right knee disability and remanded the issue of 
service connection for a back disorder as secondary to his 
service-connected right knee disability, for additional 
development.  This issue is again before the Board for 
further appellate review.


FINDING OF FACT

The veteran does not have a back disability that is a result 
of, proximately due to, or aggravated by, his service-
connected right knee disability.  


CONCLUSION OF LAW

A back disability is not proximately due to, or aggravated 
by, a service-connected right knee disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.310 (2008).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined. The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in February 2004, April 2004, March 2005, 
and September 2007, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim of entitlement to service connection for a back 
disability as secondary to his service-connected right knee 
disability, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him. See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Additional notice of 
the five elements of a service-connection claim, as is now 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
was provided in March 2006.  Accordingly, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini. Additionally, a 
Supplemental Statement of the Case was issued in May 2008, 
thereby curing the timing defect of the subsequent notices.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As 
such, the Board finds that the notification requirements of 
the VCAA have been satisfied as to both timing and content.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, and affording him the 
opportunity to give testimony before a Decision Review 
Officer in April 2005 and before the Board in September 2006.  
The Board notes that, at his Board hearing, the veteran 
requested that the record be held open for 30 days in order 
to submit additional evidence.  The veteran specifically 
stated that his private physician had related his back 
disability to his service-connected right knee disability.  
In the September 2007 letter to the veteran, he was asked to 
provide a release in order for VA to obtain these records.  
However, the veteran did not submit additional evidence or 
return the completed release form in the 30 day time period.  
As such, it appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.  
Accordingly, the merits of the veteran's claim will now be 
addressed.

Analysis

The veteran asserts that he developed a low back disability 
as a result of walking with a limp due to his service-
connected right knee disability.  He testified before the 
Board in September 2006 that all of his private and VA 
treating medical professionals have advised him that his back 
pain is due to his right knee.

A disability that is proximately due to, or the result of, a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2008).  See also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (which holds that, when 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or is 
the result of, a service-connected condition, the veteran 
shall be compensated for the degree of disability, and no 
more, over and above the degree of disability existing prior 
to the aggravation).

A May 2004 VA examination report reflects that the veteran 
reported that his low back pain began in 2001 or 2002, when 
he was cleaning and moving furniture.  The examiner noted 
that x-rays of the veteran's spine taken in January 2004 
revealed a normal lumbar spine.  The examiner diagnosed 
lumbosacral strain.  In a hand-written addendum, the examiner 
opined that the veteran's low back condition was less likely 
as not related to his right knee, and that it was due to the 
injury he described in 2001 or 2002.  He added that his 
functional impairment was slight.  

VA medical records show that the veteran reported back pain 
in December 2003 and August 2004.  An October 2004 VA 
physical therapy note shows that the veteran reported back 
pain secondary to an injury sustained about a year and a half 
prior to the treatment.  The therapist opined that the 
veteran's low back pain was exacerbated by long-standing knee 
pain and the dysfunction that followed from it, and that, if 
the veteran could correct his gait, protect his knee and 
reduce the strain his back caused by the alteration in his 
gait, his back pain would likely decrease.  A November 2005 
VA physical therapist's note indicates that the veteran had 
been in physical therapy for his right knee at some time in 
the previous six months.  The therapist noted that the 
veteran needed to have resolution of some kind to his right 
knee pain and dysfunction as soon as possible, and that 
continued dysfunction would lead to further right lower 
extremity atrophy, gait disturbance and low back pain.    

A May 2005 VA examination report shows that the veteran 
complained of back pain which he had since 2001.  He 
indicated that the pain began gradually, with no injury.  He 
had pain in the upper lumbar region and increased pain in the 
right buttock.  He reported that the lower mid back pain was 
constant and worse after long car rides, bending or twisting.  
The examiner diagnosed recurrent lumbar strain.  He opined 
that the low back condition was not secondary to the 
veteran's service connected right knee condition.  He 
indicated that the veteran had reasonable function in the 
right knee that did not interfere with normal gait, having 
good range of motion and was able to walk nicely.  

VA treatment records show that the veteran complained of back 
pain throughout 2004 through 2007. 

A January 2008 VA examination report shows that the veteran 
reported that the onset of his low back pain was in 2001 
without injury, and that in 2003 he bent over to pick up a 
box of papers and had a spasm in his lower back which lasted 
30 to 40 minutes and then the back pain went back to what it 
was prior to that episode.  Lumbar spine x-rays revealed that 
the vertebral bodies were normal in height and density and 
that disc spaces were adequately maintained.  The examiner 
diagnosed lumbosacral strain and noted the present of spina 
bifida occulta at the S1 level, which was not of any clinical 
significance.  Spinous and transverse processes were intact 
and alignment of lumbar elements was normal.  The examiner 
noted that spina bifida occulta is congenital.  He opined 
that the veteran's low back condition was not caused by or 
related to his service-connected right knee, and that there 
was no aggravation.  He indicated that he disagreed with the 
physical therapist and concluded that the veteran's low back 
pain was more likely than not due to the post-service injury 
he described.  

In assessing the evidence of record, the Board notes that the 
October 2004 VA physical therapist indicated that the 
veteran's right knee disability exacerbated his back 
condition and that it would increase if his right knee 
disability continued to affect his gait.  This is in 
contradiction to the May 2004, May 2005, and January 2008 VA 
examiners' opinions that the veteran's low back condition was 
not caused by, related to or aggravated by his service-
connected right knee disability.  VA is free to favor one 
medical opinion over another provided it offers an adequate 
basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 
(1995).  

It should be noted that the January 2008 VA examiner in 
particular reviewed the veteran's claims file and provided a 
detailed history of the veteran's back disability, to include 
the onset of his pain in 2001.  He also provided the 
diagnosis of lumbosacral strain.  In addition, VA examiners 
in May 2004 and May 2005 also opined that the veteran's low 
back condition was not secondary to his service-connected 
right knee disability.  These examiners also gave thorough 
reports regarding the history of the veteran's back 
condition.

In contrast, there is no indication that the October 2004 VA 
physical therapist reviewed the veteran's claims file or 
history.  In addition, the VA physical therapist did not 
provide any rationale or reconcile his opinion with the 
veteran's report of the onset of back pain in 2001 after 
moving furniture.  The Board notes that the probative value 
of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other 
rationale" to support his or her opinion. Bloom v. West, 12 
Vet. App. 185, 187 (1999).  See Black v. Brown, 5 Vet. App. 
177, 180 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (in which the 
Court held that medical opinions have no probative value when 
they are based on an inaccurate factual predicate, such as 
the veteran's self-reported and inaccurate history).  As 
such, the Board finds that the May 2004, May 2005, and 
January 2008 VA examiners' opinions should be given more 
probative weight than the October 2004 VA physical 
therapist's opinion.  

Thus, based on this record, the preponderance of the evidence 
is clearly against the veteran's claim for service connection 
for a back disability as secondary to the service-connected 
right knee disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

The veteran's testimony and statements are included in the 
record, in which he asserts that his back condition is a 
result of his right knee condition.  As a lay person with no 
apparent medical expertise or training, he is not competent 
to comment on the presence or etiology of a medical disorder.  
Rather, medical evidence is needed to that effect.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In these 
statements, the veteran contends that his private physician 
told him that it was most likely that his right knee 
disability has caused his back disability; however, these 
statements cannot be used to convey his doctors' opinions, 
since a lay account of a physician's statement, "filtered as 
it [is] through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
The benefit-of-the-doubt rule does not apply, and this 
service connection claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Service connection for a low back disability, as secondary to 
service-connected right knee disability is denied.



____________________________________________
Theresa M. Catino 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


